


110 HRES 1409 IH: Recognizing the great strides made by the

U.S. House of Representatives
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1409
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2008
			Ms. DeLauro (for
			 herself, Ms. Sutton,
			 Ms. Hirono,
			 Mrs. Maloney of New York,
			 Ms. Bordallo,
			 Mr. Honda,
			 Mr. McGovern, and
			 Mr. Fattah) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the great strides made by the
		  majority of countries participating in the Summer Olympic Games to increase the
		  participation of women in sports and in the Summer Olympic Games, calling on
		  the International Olympic Committee and all countries to take concrete steps to
		  increase the participation of women in the 2012 Summer Olympic Games, and for
		  other purposes.
	
	
		Whereas the Olympic Charter states that any form of
			 discrimination with regard to a country or a person on grounds of race,
			 religion, politics, gender or otherwise is incompatible with belonging to the
			 Olympic Movement;
		Whereas the Olympic Charter states that the role of the
			 International Olympic Committee (IOC) is to encourage and support the
			 promotion of women in sports at all levels and in all structures with a view to
			 implementing the principle of equality of men and women;
		Whereas on March 10, 2008, at the 4th IOC World Conference
			 on Women and Sport, held in the Kingdom of Jordan, “The Dead Sea Plan of
			 Action” was adopted, expressing “the need to use every opportunity available in
			 the Olympic Movement to advance the cause of women in sport and through
			 sport”;
		Whereas there were no women participants at the first
			 modern Olympic Games in 1896, but by 2004 women were on delegations from all
			 but nine of the 201 countries participating in the Summer Olympic Games;
		Whereas the number of women athletes participating in the
			 Summer Olympic Games exceeded 4,000 for the first time at the 2000 Summer
			 Olympic Games and in 2008 will set a new record of over 4,400, or 42 percent of
			 the total number of athletes participating in the 2008 Summer Olympic
			 Games;
		Whereas women will compete in 26 of 28 sports and 45
			 percent of the events at the 2008 Summer Olympic Games;
		Whereas at the 2004 Summer Olympic Games, Robina Muqimyar,
			 who ran the 100 meters, and Friba Razayee, who competed in judo, became the
			 first women from Afghanistan to compete in the Summer Olympic Games;
		Whereas Dana Al-Nasrallah, who ran the 100 meters at the
			 2004 Summer Olympic Games, became the first woman from Kuwait to compete in the
			 Summer Olympic Games;
		Whereas the United Arab Emirates encourages the
			 participation of women in sports, and Her Highness Sheikha Maitha bint Mohammed
			 bin Rashid Al Maktoum, who will compete in taekwondo at the 2008 Summer Olympic
			 Games, will become the first woman from the United Arab Emirates to compete in
			 the Summer Olympic Games;
		Whereas Brunei, Oman, Qatar, Saudi Arabia, and Yemen are
			 the only countries not sending women athletes to the 2008 Summer Olympic
			 Games;
		Whereas participating in sports can help young women
			 increase self-esteem and prepare for leadership roles in society; and
		Whereas removing barriers to the participation of women in
			 sports creates a more inclusive society and promotes equal rights for all
			 citizens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the great strides made by the
			 majority of countries participating in the Summer Olympic Games to increase the
			 participation of women in the Summer Olympic Games and sports in
			 general;
			(2)applauds the many countries with policies
			 that enable the participation of women in sports to coexist with traditional
			 cultural and religious practices;
			(3)calls on the International Olympic
			 Committee (IOC) to advocate for improved opportunities for women to participate
			 in sports, and to work with all countries to provide financial support and
			 adequate facilities for women athletes; and
			(4)urges the IOC and all countries to increase
			 efforts to enhance the participation of women in sports both domestically and
			 internationally, to strive to make the 2012 Summer Olympic Games the first at
			 which women are on delegations from every participating country, and to ensure
			 a new record number of women competitors at the 2012 Summer Olympic
			 Games.
			
